Citation Nr: 0906183	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  08-25 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for depression, to 
include as secondary to medical conditions.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1983 to 
November 1983 and January 1987 to May 1987, and possible 
periods of active duty service with the National Guard to be 
determined.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, which denied entitlement to service connection for 
depression, hearing loss, neck, hypertension, heart attack, 
bilateral knee, and right ankle.  

The Veteran testified at a Board video-conference hearing at 
the RO before the undersigned Veteran's Law Judge in January 
2009.  At the January 2009 Board hearing the Veteran withdrew 
her claims for a heart attack and a right ankle condition.  A 
transcript of the hearing is of record.  See 38 C.F.R. § 
20.204 (2008).  Hence, the claims of entitlement to service 
connection for a heart attack and a right ankle condition are 
no longer on appeal.

The issues have been re-characterized to comport to the 
evidence of record.   

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for depression, to 
include as secondary to medical conditions; hearing loss; a 
neck disability; hypertension; and a bilateral knee 
disability.  At her January 2009 hearing the Veteran 
testified that her depression is related to an over-bearing 
commander she had during the last several years of service, 
and that she first received treatment for depression in 2004.  
Concerning her claimed hearing loss, she testified that her 
hearing loss is related to noise from headsets, shooting 
range noise, and radios, and that she believes her hearing 
worsened during active duty service.  She also noted that she 
had a type of hearing loss prior to service.  Regarding her 
claimed neck condition, she testified that she injured her 
neck while at Officers Basic Course Training at Fort Sills.  
She testified that she went to sick call at the time of her 
neck injury.  She also testified that she was diagnosed with 
hypertension in September 1999, which was during a period of 
active duty.  Finally, regarding her claimed bilateral knee 
disability, the Veteran testified that she started having 
problems with her knees during service, and that her knee 
problems are related to active duty training, including 
having to carry a rucksack and physical training, but that 
she did not go to sick call for her knee pain.

In a February 2008 written submission and a document received 
by the Board in February 2009 titled "Army National Guard 
Current Annual Statement," the Veteran alleges that she had 
numerous periods of active duty from July 5, 1981 to May 4, 
2002.  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) 
(2008).  A "service-connected" disability is a disability 
that was incurred or aggravated in the line of duty during 
active military, naval, or air service.  38 U.S.C.A. § 
101(16); 38 C.F.R. § 3.1(k) (2008).  "Active military, naval, 
and air service" includes active duty.  The term "active 
duty" includes full-time duty in the Armed Forces, other than 
active duty for training (ACDUTRA), and "Armed Forces" means 
the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including the reserve components thereof.  38 
U.S.C.A. § 101(10), (21).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty or period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA 
is full-time duty in the Armed Forces performed by Reserves 
or National Guard for training purposes.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c)(1).

At the time of the Board hearing, the Veteran and her 
representative indicated that they would submit additional 
evidence of the Veteran's military orders placing her on 
active duty.  The Veteran and her representative were 
informed that for the Board to consider the evidence in the 
first instance, the evidence must be submitted with a written 
waiver of her right to have the RO consider the evidence in 
the first instance.  The Board received the additional 
evidence, which is not duplicative of other evidence of 
record, in February 2009, however no waiver accompanied the 
evidence.  A remand pursuant to 38 C.F.R. § 20.1304 (2008) is 
therefore necessary, as the Veteran has not specifically 
waived RO jurisdiction of the newly submitted evidence.

Concerning whether the Veteran had state or federal active 
service, the Board points out that the Veteran's existing DD-
214s indicate that her only active federal service was for 
the periods of August 1983 to November 1983, and January 1987 
to May 1987.  However, the Board notes that certain State of 
Wyoming Adjutant General's Office orders under Title 32, 
United States Code (U.S.C.) 505 (2002 & Supp. 2008), having 
accompanying DD-214s, which indicates that such service was 
federal active service for purposes of VA benefits, while 
other State of Wyoming orders do not.  To ensure that VA has 
met its duty to assist the appellant in developing the 
evidence in support of her claim pursuant to 38 U.S.C.A. § 
5103A, this case must be remanded so that the RO can attempt 
to obtain any additional DD-214s or other evidence to verify 
the Veteran's periods of active service.  

The appellant is hereby notified that it is her 
responsibility to report to any scheduled examination(s) and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Verify whether each period of service 
that the Veteran claimed she had in her 
February 2008 written submission and the 
newly submitted document titled "Army 
National Guard Current Annual Statement" 
was state or federal.  In doing so contact 
the appropriate state adjutant general, 
National Personnel Records Center (NPRC), 
and the individual unit the Veteran served 
within the National Guard.  Attempts 
should be made to obtain any and all DD-
214s that the Veteran has been issued.  If 
a period of claimed service is found to 
not be qualifying federal service, contact 
the Veteran and ask her to submit any 
additional evidence that may show 
otherwise.  

2.  Following the completion of item 
number "1," for those disabilities that 
the Veteran claims had their onset during, 
or are related to an injury, event, or 
disease during a verified federal service 
period, schedule the Veteran for a VA 
examination to determine the existence and 
etiology of the claimed disability.  The 
examiner should conduct a thorough 
examination of the Veteran and provide a 
diagnosis for the claimed disabilities.  
As to each disability identified, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disability had its onset during, 
or is otherwise related to an injury, 
event, or disease during a period of 
qualifying active service.  

The claim folder must be made available to 
the examiner for review in conjunction 
with any examination.  The examiner should 
note the Veteran's credible testimony (as 
noted in the above section of this Remand) 
regarding the in-service injuries and 
diseases she suffered.  A rationale for 
all medical opinions must be provided.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If any of the 
claims remain denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



